Citation Nr: 1416987	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard of West Virginia from November 1982 to May 2004.  She had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including periods of ACDUTRA as part of the Army National Guard of the United States from March 7, 1983 to August 4, 1983 and from August 16, 1988 to October 31, 1988.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for headaches, a cervical spine disability, a lumbar spine disability, a bilateral shoulder disability, right knee pain with arthritic changes, and a right ankle disability.

In her July 2011 substantive appeal (VA Form 9), the appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  She subsequently withdrew her DRO hearing request.

The appellant testified before the undersigned at a May 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with her claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  An appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

During the May 2012 hearing, the appellant reported that she experienced back pain, right knee pain and instability, and right ankle swelling and instability.  Thus, there is competent evidence suggesting current back, right knee, and right ankle disabilities.  Service treatment records include an undated "Emergency Care and Treatment" form which indicates that the appellant reported a 1 day history of pelvic and lower back pain.  She was diagnosed as having gas pains.  She was 30 years old at the time of this evaluation so the treatment occurred sometime between May 1988 and May 1989.  The appellant was placed on a physical profile in May 1995 due to a lumbosacral strain.  Also, she was treated for back pain in July 1997 following a fall from a truck.  The treatment for back problems in May 1995 and July 1997 occurred during periods of ACDUTRA.
Service treatment records also indicate that the appellant was treated for right knee pain and swelling in June 1983, September 1988, and August 2003.  She was diagnosed as having general right knee discomfort and patellar femoral syndrome.  These knee problems occurred during verified periods of ACDUTRA.  The appellant also claims that she injured her right ankle in service.  There is no evidence of any treatment for right ankle problems in her service treatment records, but a December 1994 Annual Medical Certificate makes reference to a prior ankle sprain.

The appellant contends that she has continued to experience back, right knee, and right ankle problems in the years since service.  Thus, there is competent evidence of current back, right knee, and right ankle disabilities and in-service treatment for back, right knee, and right ankle problems.  Also, there is competent evidence of a continuity of back, right knee, and right ankle symptomatology in the years since service, suggesting that current disabilities may be related to service.  Therefore, VA's duty to obtain examinations as to the nature and etiology of any current back, right knee, and right ankle disabilities, is triggered.  Such examinations are needed to determine whether the appellant has current back, right knee, and right ankle disabilities and to obtain medical opinions as to whether any such disabilities were incurred or aggravated in service.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the May 2012 hearing, the appellant reported that she had received treatment for her claimed disabilities from Dr. Witherwell, Dr. Marizon, Dr. Robison at Pleasant Valley Hospital (Pleasant Valley), and various other unidentified private treatment providers.  There are no treatment records from Dr. Witherwell or Dr. Marizon in the claims file or among the appellant's paperless records.  Although the AOJ requested and received some treatment records from Pleasant Valley, the appellant reported that she had received an epidural injection in her lower back from Dr. Robison at that facility and there are no records in the claims file pertaining to such treatment at Pleasant Valley.

When VA becomes aware of private treatment records it will specifically notify the appellant of the records and of the need to provide a release for VA to obtain the records.  If the appellant does not provide the release, VA must ask the appellant to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional relevant treatment records from the above-identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the name and location of any private medical facility where she has received treatment for headaches, a neck disability, a back disability, a shoulder disability, a right knee disability, and a right ankle disability, to include the dates of any such treatment.

The appellant shall also be asked to complete authorizations for VA to obtain all records of her treatment for headaches, a neck disability, a back disability, a shoulder disability, a right knee disability, and a right ankle disability from Dr. Witherwell, Dr. Marizon, Dr. Robison/Pleasant Valley Hospital, and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.
If the appellant fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the appellant for a VA examination to assess the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current back disability identified (i.e. any back disability diagnosed since October 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during any period of ACDUTRA or INACDUTRA, was permanently aggravated beyond its natural progression during a period of ACDUTRA or INACDUTRA, is related to the appellant's back problems experienced during periods of ACDUTRA, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinions, the examiner must acknowledge and comment on any back disabilities diagnosed since October 2008, all instances of treatment for back problems in the appellant's service treatment records (including the treatment for lower back/gas pain noted on the undated "Emergency Care and Treatment" form and the evidence of back pain/a lumbosacral strain in May 1995 and July 1997), and the appellant's report of a continuity of back symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the appellant is competent to report her symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the appellant for a VA examination to assess the nature and etiology of any current right knee disability.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current right knee disability identified (i.e. any right knee disability diagnosed since October 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right knee disability had its onset during any period of ACDUTRA or INACDUTRA, was permanently aggravated beyond its natural progression during a period of ACDUTRA or INACDUTRA, is related to the appellant's right knee problems experienced during periods of ACDUTRA, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinions, the examiner must acknowledge and comment on any right knee disabilities diagnosed since October 2008, all instances of treatment for right knee problems in the appellant's service treatment records (including the treatment for right knee pain and swelling in June 1983, September 1988, and August 2003), and the appellant's report of a continuity of right knee symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the appellant is competent to report her symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the appellant for a VA examination to assess the nature and etiology of any current right ankle disability.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current right ankle disability identified (i.e. any right ankle disability diagnosed since October 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current right ankle disability had its onset during any period of ACDUTRA or INACDUTRA, was permanently aggravated beyond its natural progression during a period of ACDUTRA or INACDUTRA, is related to the appellant's reported right ankle problems in service, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA?

In formulating the above opinions, the examiner must acknowledge and comment on any right ankle disabilities diagnosed since October 2008, the December 1994 reference to a prior ankle sprain contained in the appellant's service treatment records, and her reports of right ankle problems in service and of a continuity of right ankle symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the appellant is competent to report a right ankle injury in service, her symptoms, and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


